Opinion by
Mb. Justice Mitchell,
1. The title of the Act of April 3, 1851, P. L. 320, is “An *353act regulating boroughs.” Nothing more general and comprehensive on that subject could have been devised. It included the entire range of borough affairs so far as they were within legislative control. When, therefore, the Act of June 11,1879, P. L. 150, was entitled “ A supplement to an act for the regulation of boroughs,” it was so far as the title was concerned as broad as the original act. It comprehended everything relating to boroughs that was or could be the subject of legislative action. The Act of June 1,1887, P. L. 285, is entitled, “ A further supplement to an act, approved June 11,1879, entitled ‘A supplement to an act for the regulation of boroughs,’ ” etc. If the title had stopped here it would have been beyond question, for it would have been as broad as that of the original act and the first supplement. It would have included the whole subject of boroughs, and nothing germane to any aspect of that subject, would have been beyond the limits of the title. But the title of the act of 1887 did not stop at that point, it proceeded to specify the particular branches of the general subject which it intended to deal with, by the words “ providing for the adjustment of indebtedness and government of the boroughs, townships and school districts affected by changes of limits of any borough in the commonwealth.” If we look beyond the title to the body of the act of 1879 we find that it deals with changes of borough limits and therefore the subject of the act of 1887 is not only within the limits of the title of the act of 1879, but entirely germane to its enactments. The only question left therefore in regard to the title of the act of 1887 is whether it is consistent with the body of the act itself.
Where a general title, sufficient to cover all the provisions of an act, is followed by specifications of the particular branches of the subject with which it proposes to deal, the scope of the act is not limited nor the validity of the title impaired except as to such portions of the general subject as legislators and others would naturally and reasonably be led by the qualifying words to suppose would not be affected by the act. This is the rule established by all our cases. It is an application of the maxim expressio unius exclusio alterius. The express enumeration of the specific subjects must be affirmatively misleading as to the intent to exclude others, or the title will not be made invalid by it.
*354The provisions of the act authorizing the court to ascertain the value of the property retained by the old borough and that transferred to the new respectively, and to decree a money payment by the one having an undue proportion of the former joint property, or in brief to determine the property rights of the two, are argued and were held by the learned court below to be clearly outside of the subjects indicated in the title. In this view we cannot concur. The “ indebtedness ” which is to be adjusted clearly does not mean the borough debt in its relation to third persons. The legislature would have no power, as it certainly has shown no intention, to interfere for the release of any of the debtors from their obligations to the common creditor: Plunkett’s Creek Twp. v. Crawford, 27 Pa. 107. But the adjustment which is made necessary by their new situation is of their financial relations as between themselves. Nor can the word “ indebtedness,” even as between themselves, be taken in its exact ordinary meaning, as argued by appellee, of unpaid debts existing immediately prior to the change of the borough limits. The legislature, as already said, cannot impair the creditors’ claim on all the debtors. The creditor will naturally look first to the one which retains the old name and, in the main, the old limits. But the old borough paying the debt in full will be entitled to contribution from the new, and this is the indebtedness which the statute means to have adjusted in advance. It is not really creating a new debt, but only a new creditor for a proportion of the old debt which was formerly owed in common.. This clearly was the view taken in In re the Incorporation of Sharon Hill Borough, 140 Pa. 250, and Darby Borough School District’s Appeal, 160 Pa. 79.
The word indebtedness then cannot be taken in its strict ordinary meaning, but must have a broader application, as including financial obligations of all kinds, not only those existing previously, but those necessarily growing out of the separation. And when we consider that the adjustment is to be of “ indebtedness and government ” the enlarged sense of the word becomes still more clear. Government is a very comprehensive term, and one of the most important subjects included in it is that of finances, including assets in property as well as in money. It was apparent to the legislature that in the division of a borough there would be questions of the division of assets as well as of *355liabilities. The analogy of a dissolution of partnership suggested by appellants’ argument is very apt and close. So long as the firm continues, the partners may owe each other nothing, but when a dissolution is to be arranged, a proper adjustment of rights and equities may make one a debtor to the other or entitle him to a larger share of the assets. This equitable result is what the act intended to reach in the case of a divided borough. The auditor is to ascertain the liabilities of the boroughs, etc., affected by the change, the property owned by each, the property passing to or from each in the change, and the assessed valuation of taxable property in -each, and from these data he is to report to the court a decree “ adjusting the liabilities for all indebtedness and the value of property held or acquired by each.” We do not think it can be said without hypercriticism that this equitable adjustment of'matters necessarily growing out of the main subject of the act, the separation of part of a borough from the rest, is not fairly to be included under the words of the title “ adjustment of indebtedness and government.” A reader of the title, as already said, finding it a supplement to an act “ regulating boroughs,” would be warned that the entire subject of boroughs might be included. Reading further he would find that the special subject was changes in borough limits. He would be bound to know that such changes would naturally involve questions of division of property as well as of liability for debts, and the words of the title “adjustment of indebtedness and government ” ought fairly to put him on notice that the whole subject of property and liabilities might come within the scope of the act. That is all that the title is required to do.
It must not be lost sight of that the attitude of courts is not one of hostility to acts whose constitutionality is attacked. On the contrary, all the presumptions are in their favor, and courts are not to be astute in finding or sustaining objections. The evil at which the constitution was aimed is thus stated with great clearness by the present Chief Justice in Road in Phœnixville, 109 Pa. 44: “ The design and scope of this constitutional amendment, adopted in 1864, are readily understood when we consider the mischief which it was intended to remedy. Prior to that date the vicious practice had obtained of incorporating in one bill a variety of distinct and independent subjects of *356legislation. The real purpose of the bill was often and sometimes intentionally disguised by a misleading title, or covered by the all comprehensive phrase, ‘ and for other purposes,’ with which the title of many ‘ omnibus ’ bills concluded. Members of the legislature, as well as the general public, were thus misled or kept in ignorance as to the true character of proposed legislation.” This being the evil intended to be remedied, the constitutional requirement as to the title is not to be strained to apply to cases not really within its reasonable intent.
2. But it is also argued and was so held that the act is unconstitutional as a special and local act regulating the affairs of school districts, within the prohibition of section 7 of article 3 of the constitution. This objection is even less tenable than the other. The primary subject of the act is not school districts but boroughs, and its application to the former is only an incident of its provisions in regard to the latter, a necessary incident, because previously existing legislation had united the two in such manner that a change of the borough limits involving the creation of a new borough also creates a new school district. It is by no means clear that a regulation of the affairs of school districts in this incidental way, even though it should apply to less than all the districts in the state, and thus be in a sense local, is therefore unconstitutional. The restrictions of the constitution upon legislation apply to direct legislation, not to the incidental operation of statutes constitutional in themselves upon other subjects than those with which they directly deal. But we need not rest the case even partially on this ground. The act of 1887 is neither special nor local. It is the settled law since Wheeler v. Phila., 77 Pa. 338, that classification based on genuine and substantial distinctions is within the constitutional power of the legislature, and an act which applies to all the members of the class is general and not special. The act of 1887 applies to all the members of a distinct class of school districts, to wit: those specially affected by changes in the limits of the boroughs with which by previous laws they are made coterminous. As to all such districts the act makes certain regulations affecting, it should be noticed, not their school affairs strictly so called, but their financial, business and quasi-governmental affairs necessarily involved in changes of property, assets and liabilities. It makes no changes in the *357school laws, the powers and duties of school directors and other officers of the system, or any of the internal affairs and management of the districts themselves except the adjustment of property rights made necessary by the changed territorial limits. Such districts may well constitute a distinct class, marked by peculiar conditions which may at any time become applicable to any district in any borough in the state.
It was thought -by the court below that the act was special because there were some school districts in the state, those in townships and cities, which are not included in its provisions. As to townships, it is clear that as boroughs may from time to time be formed out of them the act will at once apply, and even if that were not so, the fact of classification is a sufficient answer to the objection as regards townships, as well as cities. There is no constitutional objection to the classification of school districts any more than of cities. Both are included in the same clause of the constitution prohibitory of local and special legislation, and there is no argument against classification of one that is not equally forcible against the other. But classification may become as necessary for school districts as for cities. The needs and the capabilities of school districts may differ as substantially, if not as widely, as those of cities. They already differ in the number and authority of the school officers, the extent and mode of assessing and collecting school taxes, etc. It would be a most unfortunate clog on the improvement of our school system if Philadelphia, Pittsburg, Allegheny and other cities could not have their high schools, their manual training or industrial schools, or even their kindergartens, without the necessity of imposing the expense of a similar establishment on every borough and sparsely populated township in the state. There is nothing contrary to these views in Chalfant v. Edwards, 173 Pa. 246, so much relied on by appellee. In that case a sub-school district in the city of Pittsburg undertook to issue bonds which it was claimed would increase the debt of the whole district beyond the legal limit. Pittsburg, for school purposes, was under the local act of 1869, but the legislature of 1895 repealed the act of 1869 and on the same day passed another act for the regulation of schools in cities of the second class. The court below, on a taxpayer’s bill, declared the latter act unconstitutional, but sustained the former. The main question in *358this Court, and the one on which the judgment was reversed, was the validity of the repealing act. It was held that while the repeal of a local act was not prohibited by section 7 of article 3 as a regulation of the affairs of a school district, yet it was local within the meaning of section 8, and required publication of notice in the locality to be affected. On the other question the court below was affirmed on the ground that the act of 1874 classified cities solely with reference to strictly municipal functions, and schools, under the general school law of 1854 and its supplements, could not as yet be considered a branch of the municipal government. Much of what was said by our late Brother Williams on this subject was by way of historical review of our school system, rather than of discussion of constitutional powers. Whether some of the expressions did not go beyond what the case called for, and farther than can be ultimately sustained, we need not now consider. The utmost that the case can be even claimed to be authority for, is not that the legislature may not classify school districts with reference to cities, but that it has not yet done so.
We have given this case more extended consideration than usual, as was due to the learned courts from whose judgment we have been compelled to differ. In conclusion, it is not inappropriate to direct attention to the fact that the act of 1887 has been in operation for twelve years, has been twice previously before this Court, and has been the ground of action many times before. other courts without objection to its constitutionality. It is rather late now to question it. While these circumstances are not conclusive in its favor, yet they are a strong argument that it is not so plainly repugnant to the constitution as it must be to require a court to overturn an act of the legislature.
Judgment reversed and procedendo in accordance with this opinion awarded.